Citation Nr: 1117880	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.  He died in February 2008.  The appellant in this claim is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for dependency and indemnity compensation, VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a dependency and indemnity compensation case must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  The Veteran was service connected for chronic obstructive pulmonary disease, bilateral hearing loss and tinnitus at the time of his death.  The Board finds that the March 2008 VCAA notice provided to the appellant was not sufficiently detailed as to fully comply with the requirements of Hupp, and remand is necessary to furnish the required notice and to ensure due process.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 (West 2002) and 38 C.F.R. § 3.159 (2010), the appellant should be notified what information and evidence are needed to substantiate her claim for service connection for the cause of the Veteran's death.

Included therein should be notice specifically tailored to comply with the Court's holding in Hupp as to claims for VA dependency and indemnity compensation, including a listing of those disorders for which service connection was established during the Veteran's lifetime, an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on one or more previously service-connected disorders, and an explanation of the evidence and information required to substantiate a claim based on a disorder not yet service connected.

Depending upon the appellant's response, all assistance due her should then be provided to her by VA.

2.  Thereafter, the AMC/RO, if appropriate, must readjudicate the claim for service connection for the cause of the Veteran's death on the basis of all pertinent evidence of record and all governing law and regulations.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case, if necessary.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


